DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohlender et (US2018/0160480) in view of Horsma et al (US4654511).
Bohlender et al discloses a heat generating element for a motor vehicle comprising a heating element casing which comprises a casing element (4), a casing mating element (22), two casing elements bear against each other in a sealing manner via adhesive (para. 0049), a PTC element (40, 120), conductor tracks (104) which bear against each other in an electrically conductive manner and are assigned different polarities (abstract, 0001, 0006 0065), contact strips (42) connected to conductor tracks (104) and provided with through holes and in a height direction of conductor track has points of support that bear against PTC and either casing or casing mating (Figures 5, 8; para. 0060), one of casing elements is shell shaped (Figures 4, 5), casing or casing element has a circumferential sealing groove and other has a sealing web engaging sealing groove and immersed in a sealing aid filled into sealing groove (para. 0049), a flange through which contact strips protrude (para. 0049, Figure 8), projection surface runs parallel to PTC (Figure 8), a heater casing (4) with a heat generating element/PTC (40) in a circulation chamber (16), PTC and contact strips as a structural unit (Figure 5), contact strips (2) project over (Figure 5), a partition wall (54) separating the circulation chamber (16) from a connection chamber (56) wherein contact strips (42) protrude through partition (Figure 5).  Bohlender et al does not disclose a conductive metal mesh, knit fabric or fabric and casing element and casing mating element formed from ceramic.  Horsma et al discloses a conductive metal mesh, knit fabric or fabric (column 12, lines 43-53).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a conductive metal mesh, knit fabric or fabric as taught by Hormsa et al in the heat generating element of Bohlender et al because, a conductive metal mesh, knit fabric or fabric allows for a more uniform heating.  While neither Bohlender et al not Hormsa et al discloses ceramic casing/casing mating elements, Bohlender et al does disclose duroplastic (para. 0047) or metal (para. 0006) for casing material.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have included ceramic as a well known alternative casing material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and show the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/September 9, 2022						Primary Examiner, Art Unit 3761